      Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 1 of 11 PageID #: 162




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

LASHEA MOORE                                                                                      PLAINTIFF

V.                                                          CIVIL ACTION NO. 4:19-CV-092-NBB-RP

THE MICHAELS ORGANIZATION,
LLC, AND INTERSTATE REALTY
MANAGEMENT COMPANY                                                                            DEFENDANTS


                                      MEMORANDUM OPINION

        This cause comes before the court upon the defendants’ motion for summary judgment.

Upon due consideration of the motion, response, exhibits, and applicable authority, the court is

ready to rule.

                                   Factual and Procedural Background

        The plaintiff, Lashea Moore, is a former employee of defendant Interstate Realty

Management Company (“IRMC”).1 IRMC, a property management company, was the property

manager of Driftwood Apartments in Drew, Mississippi, where the plaintiff worked as a

“community property manager.” The plaintiff began her employment with the defendant on

January 22, 2018, with a few days of training at the Sunflower Apartments in Clarksdale,

Mississippi, before beginning work at the Driftwood Apartments. She reported to regional

manager Christy Stuckey.

        As a community property manager, the plaintiff had full on-site day-to-day

responsibilities for all property and community management activities at the apartment complex.



1
  The plaintiff improperly named The Michaels Organization, LLC, as a defendant in her complaint; however,
Interstate Realty Management Company was the plaintiff’s employer at all times relevant to the claims asserted in
the complaint. IRMC was reorganized and began operating as “Michaels Management – Affordable, LLC” in April
2019, approximately a year after the plaintiff’s employment termination.
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 2 of 11 PageID #: 163




Her duties included managing the physical upkeep and stable fiscal operation of the property.

Additionally, she was to provide residents with a good community atmosphere, manage financial

resources, process recertification paperwork to the U.S. Department of Housing and Urban

Development (“HUD”), and lead the property staff.

       The plaintiff asserts that her supervisor, Christy Stuckey, was in the plaintiff’s office in

either March or April, 2018, when she noticed prenatal vitamins on the plaintiff’s desk.

According to the plaintiff’s deposition testimony, Stuckey asked “Whose prenatal vitamins are

those?” The plaintiff responded that they were hers. Stuckey then stated, “Wow. Why would

you do that? That’s, you know – that’s dumb. You just got pregnant, knowing that, you know,

we have – you have to travel, and you have to do all of your work.” The plaintiff added, “And

then me and her, we started really joking. At that time, me and Christy used to talk a lot, joke a

lot, and that’s when I turned back around – and we started working together.” [Doc. 32-1, p. 32,

8-20]. In a later recollection of the same scene during the same deposition, the plaintiff stated

that Stuckey asked “What was this for,” referring to the prenatal vitamins, and the plaintiff

simply smiled at her without comment. Stuckey then allegedly stated, “That was a stupid

decision that you made. Why would you do that, knowing that you, you know, started here?”

Id. at p. 76, 10-15. The plaintiff does not recall if she herself even knew she was pregnant at the

time of the conversation with Stuckey. When asked if the exchange with Stuckey occurred

before or after the plaintiff took a home pregnancy test with a positive result, the plaintiff replied,

“I don’t remember.” Id. at p. 77, 7.

       All new employees of IRMC, including the plaintiff, are subject to a 90-day probationary

period at the beginning of their employment in which to demonstrate that they are competent

employees. During this time, IRMC evaluates the employee’s performance, skills, and



                                                  2
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 3 of 11 PageID #: 164




compatibility with the requirements of the job. According to Stuckey, the plaintiff performed

poorly and was terminated at the end of her probationary period for a number of reasons,

including, inter alia, her confrontational and rude behavior reported by residents, her refusal to

listen to direction, and her documented dishonesty about the hours she was present at the

workplace. The plaintiff also failed to complete training sessions, failed to watch instructional

videos made available to her, and left at least one in-person training session five hours early.

The plaintiff’s performance deficiencies are corroborated in the record before the court by her

coworker, Corrine Cole. [Doc. 28-2]. Stuckey gave the plaintiff a rating of 1.22 on her 90-day

review, indicating “Performance is Below Expectations.” The plaintiff’s employment with

IRMC was terminated on April 23, 2018.

       The plaintiff subsequently filed a charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”). The EEOC issued a right to sue letter on March 18, 2019.

The plaintiff then filed her complaint in this court on June 17, 2019, alleging a cause of action

based on pregnancy discrimination in violation of Title VII of the Civil Rights Act, as amended

by the Pregnancy Discrimination Act, 42 U.S.C. § 2000e et seq. The defendants subsequently

filed their motion for summary judgment.

                                        Standard of Review

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). On a motion for summary judgment, the movant has the initial burden of showing

the absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986). If the movant makes such a showing, the burden then shifts to the non-movant to “go

beyond the pleadings and . . . designate specific facts showing that there is a genuine issue for



                                                  3
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 4 of 11 PageID #: 165




trial.” Id. at 324. The non-movant “must do more than simply show that there is some

metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986).

       When deciding a motion for summary judgment, the court must view the underlying facts

in the “light most favorable to the party opposing the motion.” United States v. Diebold, Inc.,

369 U.S. 654, 655 (1962). As such, all reasonable inferences must be drawn in favor of the non-

movant. Id. Before finding that no genuine issue for trial exists, the court must first be satisfied

that no rational trier of fact could find for the non-movant. Matsushita, 475 U.S. at 587 (1986).

“Summary judgment, although a useful device, must be employed cautiously because it is a final

adjudication on the merits.” Jackson v. Cain, 864 F.2d 1235, 1241 (5th Cir. 1989).

                                              Analysis

       The plaintiff asserts that the defendants discriminated against her in violation of Title VII

and the Pregnancy Discrimination Act (“PDA”) when they terminated her employment allegedly

because she was pregnant. The PDA makes Title VII applicable to discrimination based on

“pregnancy, childbirth, or related medical conditions.” 42 U.S.C. § 2000e(k). The Act “requires

employers to treat women affected by such conditions ‘the same for all employment-related

purposes … as other persons not so affected but similar in their ability or inability to work.’”

Santos v. Wincor Nixdorf, Inc., 778 F. App’x 300, 2019 WL 3720441, at *2 (5th Cir. 2019)

(quoting 42 U.S.C. § 2000e(k)).

       A plaintiff may establish a prima facie case of employment discrimination by coming

forward with either direct or circumstantial evidence. Wallace v. Methodist Hosp. Sys., 271 F.3d

212, 219 (5th Cir. 2001). “If the plaintiff provides direct evidence, then the burden shifts to the

employer to prove that the same adverse action would have occurred regardless of discriminatory



                                                  4
      Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 5 of 11 PageID #: 166




animus.”2 Jones v. Overnite Transp. Co., 212 F. App’x 268, 272 (5th Cir. 2006). If the plaintiff

establishes a prima facie case, the employer must articulate a legitimate, nondiscriminatory

reason for the adverse employment action. Wallace, 271 F.3d at 219. Once the employer

articulates its legitimate reason, the burden shifts back to the employee to present “substantial”

evidence that the employer’s reason is mere pretext for discrimination. Id. Indeed, the evidence

must be substantial – “a mere shadow of doubt is insufficient.” Auguster v. Vermilion Parish

Sch. Bd., 249 F.3d 400, 403 (5th Cir. 2001).

         The ultimate issue in a Title VII employment discrimination case is whether the employer

acted with discriminatory intent. EEOC v. Bailey Ford, Inc., 26 F.3d 570, 572 (5th Cir. 1994);

Risher v. Aldridge, 889 F.2d 592, 598 (5th Cir. 1989) (stating that the issue is not whether the

employer made the “best” decision or even a “sound” decision, but whether the employer

discriminated against the employee). A plaintiff claiming discrimination carries the burden of

proving discriminatory intent. Wallace, 271 F.3d at 219.

         The plaintiff argues that her alleged conversation with Stuckey, quoted in full, supra,

stands as direct evidence of discrimination. She asserts that Stuckey’s statements, including

“Why would you do that,” “That’s dumb,” “That was a stupid decision,” and “You just got

pregnant, knowing that… you have to travel, and you have to do all of your work” constitute

direct evidence that she was terminated because of her pregnancy.

         The plaintiff does not attempt to establish a prima facie case through circumstantial

evidence. “The Fifth Circuit makes it clear that when a party does not address an issue in his

brief to the district court, that failure constitutes a waiver on appeal,” and, “[b]y analogy, failure

to brief an argument in the district court waives that argument in that court.” Adams v. United


2
  In the absence of direct evidence, a plaintiff must establish her cause of action using circumstantial evidence and
the McDonnell Douglas burden-shifting framework. Jones, 212 F. App’x at 275.

                                                           5
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 6 of 11 PageID #: 167




Ass’n of Journeymen and Apprentices of the Plumbing and Pipefitting Indus. of the U.S. and

Canada, AFL-CIO, Local 198, No. 98-400-JWD-RLB, 2020 WL 6074627, at *5 (M.D. La. Oct.

15, 2020) (citing U.S. v. Reagan, 596 F.3d 251, 254-55 (5th Cir. 2010) (defendant’s failure to

offer any “arguments or explanation … is a failure to brief and constitutes waiver”)).

       “Direct evidence is evidence which, if believed, proves the fact without inference or

presumption.” Jones v. Robinson Prop. Group, L.P., 427 F.3d 987, 992 (5th Cir. 2005). A

statement constitutes direct evidence if it is (1) related to pregnancy; (2) close in temporal

proximity to the adverse employment action; (3) made by a person in authority over the adverse

employment decision; and (4) related to the adverse employment action. Levins v. Criterion

Supply, Inc., 2019 U.S. Dist. LEXIS 182389, at *8 (S.D. Tex. Oct. 22, 2019) (citing Arismendez

v. Nightingale Home Health Care, Inc., 493 F.3d 602, 608 (5th Cir. 2007). “Comments that do

not meet these criteria are considered ‘stray remarks,’ and standing alone, are insufficient to

defeat summary judgment.” Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 380 (5th

Cir. 2010).

       In Levins, the plaintiff presented evidence that her employer stated in an email that the

plaintiff was “a cancer on the sales department” and that she knew she was pregnant, but “that

cannot affect her performance in the coming months.” Levins, 2019 U.S. Dist. LEXIS 182839,

at *8. The employer also stated that the plaintiff would try to use her pregnancy “as an excuse”

for deficient performance and was on “a very short leash.” Id. at *8-9. The court found:

       The statements cited by Plaintiff do not show clearly on their face that [the
       employer] discriminated against Plaintiff because of her pregnancy. Although a
       juror might infer from [the employer’s] statements that she wanted to terminated
       Plaintiff’s employment because she was pregnant, the juror could equally infer
       from [the employer’s] statements … that [the employer] was trying to monitor
       and see to it that Plaintiff’s performance improved…. There are no statements
       cited by Plaintiff that refer to terminating Plaintiff’s employment. The cited
       comments by [the employer] do not show, without inference or presumption, that


                                                  6
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 7 of 11 PageID #: 168




          Plaintiff’s pregnancy was a basis for the termination of her employment at [the
          employer]. As a result, Plaintiff has failed to present direct evidence of
          pregnancy discrimination.

Id. at *9 (emphasis in original). The Levins court contrasted Arismendez, where a statement

made by the plaintiff’s branch manager – that she “knew it was illegal to terminate” the plaintiff

because she was pregnant, but she “had a business to run and could not handle having a pregnant

woman in the office” – was found to be direct evidence of discrimination. Arismendez, 493 F.3d

at 608.

          Similarly, in Sims v. America’s Family Dental LLP, 2017 U.S. Dist. LEXIS 59322, at *16

(S.D. Tex. Apr. 19, 2017), the court found direct evidence where the plaintiff alleged that her

supervisor told staff that he was going to “fire the next woman who became pregnant.” There

was also evidence in the record that the supervisor told the plaintiff directly and repeatedly that

“he was going to fire her because she was pregnant.” Id. No inference of intent was needed with

respect to the supervisor’s alleged remarks because the statements referred directly to the

plaintiff’s pregnancy and to the employment decision at issue – her termination. Id.

          In Wallace v. Methodist Hosp. Sys., 271 F.3d 212 (5th Cir. 2001), the plaintiff, a nurse,

alleged that she was terminated because of her pregnancy. Her employer, the hospital, asserted

that she was terminated because of poor performance. Id. at 224. The plaintiff provided

evidence that her supervisor told her she “needed to choose between [work] and family” and

claimed that this statement served as direct evidence of discriminatory intent. Id. at 223. The

Fifth Circuit, however, held that the supervisor’s statement did not constitute such direct

evidence because it did not relate to the decision to terminate her. Id. at 224. The court stated,

“while [the supervisor’s] comment may reflect a stereotype about a woman’s commitment to the




                                                   7
      Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 8 of 11 PageID #: 169




workplace while maintaining a family life, it does not relate specifically to an employment

decision of any kind….” Id.3

         As in Levins and Wallace and in contrast with Arismendez and Sims, the statements

allegedly made in the case sub judice by the plaintiff’s supervisor, Stuckey – “Why would you

do that,” “That’s dumb,” “That was a stupid decision,” and “You just got pregnant, knowing

that… you have to travel, and you have to do all of your work” make no reference whatsoever to

the plaintiff’s termination. It is impossible to connect Stuckey’s alleged statements to the

plaintiff’s termination “without inference or presumption.” The statements alleged by the

plaintiff are not even remotely related to the decision to terminate the plaintiff’s employment.

They involve reference to work and travel in general but not to termination. Stuckey’s

statements offered by the plaintiff to prove discriminatory animus “require the trier of fact to

infer a nexus between the evidence and [the plaintiff’s] termination.” Jones v. Overnite Transp.

Co., 212 F. App’x 268, 273 (5th Cir. 2006). “The need to infer or presume the causal connection

means that the statements are not direct evidence of intentional … discrimination.” Id. at 274.

While a juror could possibly infer a connection, such inference is not allowed. The statements

on their face show no evidence of discrimination, and a juror could just as easily infer that the

alleged exchange reflected an amicable conversation about pregnancy in general and the

challenges inherent in maintaining a work/life balance, especially when coupled with the

plaintiff’s testimony which immediately followed: “Then me and her, we started really joking.”

         Further, the plaintiff does not recall if she herself even knew she was pregnant at the time

of the alleged conversation or if she just suspected that she was; so it would be presumptuous, as


3
 The Wallace court also noted that the word “stupid,” referring to an alleged comment the plaintiff’s supervisor
directed at the plaintiff, “How stupid could you be?” – similar to some of the comments the plaintiff alleges Stuckey
made here – “is not an epithet or a slur referring to a pregnant woman, it simply denotes a lack of intelligence.” Id.


                                                          8
        Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 9 of 11 PageID #: 170




the defendants note, to assume that Stuckey knew.4 Additional indication that the statements

showed no animus against the plaintiff because of her pregnancy and that the defendants held no

animus against pregnant women in general is the uncontested and corroborated5 fact that Stuckey

has a history of pregnant employees under her supervision who took maternity leave and

returned to work without complaints or performance issues.

           The defendants have presented a legitimate, nondiscriminatory reason for the plaintiff’s

termination – her poor job performance. Considering the extensive list of complaints coupled

with the fact that many of those complaints are uncontested, the court is satisfied that the

defendants have met their burden in this regard. Stuckey noted the following deficiencies in the

plaintiff’s performance:

           Accepting Responsibility. Lashea is not receptive to any type of criticism. The
           first time she was reprimanded, she was very confrontational. When asked about
           resident complaints, she is very rude. Her response is that she is just doing her job
           and that she doesn’t care what they think. She should be using it as a tool to try to
           relate to her residents.

           Communication (90 Day). She refuses to listen to direction. She says she is
           writing things [down]. However, when tested on her knowledge of what has been
           taught, she doesn’t retain the information.

           Dependability. Needs constant supervision or coaching. She left work on 04-18-
           18 w/o telling RPM. When RPM called the property, the manager wasn’t there.
           She also did not have the answering service on. The answering service had not
           been on since at least 4- 13-18. She provided conflicting accounts on the time she
           left. In a phone conversation, she said she was out for ‘about an hour or so.’ She
           sent a text saying she was only out for 30 minutes. The times don’t match the time
           maintenance said she left. Maintenance reported she left around 10. RPM spoke
           with manager at 1:30pm. Lashea’s excuse was that the floors were being done in
           the office so she ‘didn’t have anything to do.’ She also left an HTC training on 4-
           17-18 at lunch time and did not return. This was done without permission of
           management. This was paid for by IRM.

           Initiative. Does not use time effectively. Spends all of her time supervising
           residents instead of completing assignments.

4
    Stuckey denies that she knew of the plaintiff’s pregnancy even at the time of her termination.
5
    See [Doc. 28-2, Declaration of Corrine Cole].

                                                            9
     Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 10 of 11 PageID #: 171




         Job Knowledge. Is not using the tools provided to complete assignments. Did not
         complete required training. Is not developing the knowledge base needed for the
         position.

         Teamwork. Causes chaos by gossiping with residents and coworkers. Spreads
         negative rumors about other co-workers which disrupts the work environment.

         Training/Development. Because I can’t supervise Lashea participating in
         training, she doesn’t fully engage in the training. She left an MHC tax credit
         training early. Did not participate in the HUD training offered by Robin Madison.
         Looks to RPM and other coworkers to provide information instead of being
         accountable and learning it on her own.

[Doc. 28-1]. Among these complaints, it is uncontested that the plaintiff left the property during

work hours without turning on the answering service, that residents complained to the defendants

about the plaintiff’s manner with them, and that the plaintiff did not complete all of her training

sessions.6 The complaints are also corroborated by the sworn statement of the plaintiff’s co-

worker, Corrine Cole. [Doc. 28-2].

         The plaintiff presents no argument regarding pretext in response to the defendants’

motion beyond a general assertion that Stuckey had no problem with the plaintiff’s job

performance until she allegedly discovered that the plaintiff was pregnant. The standard requires

that a plaintiff must present “substantial” evidence of pretext, which the plaintiff has failed to do.

Wallace, 271 F.3d at 220. Further, the plaintiff’s own self-serving statements do not establish

pretext and are insufficient to defeat a motion for summary judgment. See Jackson v. Cal-

Western Packaging Corp., 602 F.3d 374, 378 (5th Cir. 2010) (Plaintiff’s assertion of innocence

alone does not create a factual issue as to falsity of employer’s proffered legitimate,

nondiscriminatory reason for termination). Considering that she has admitted to a number of the

issues, has attempted to rebut none in her responsive brief, and all have been corroborated, it is


6
 Indeed, the plaintiff makes no attempt in her responsive brief to rebut any of the specific allegations of poor work
performance.

                                                          10
    Case: 4:19-cv-00092-NBB-RP Doc #: 44 Filed: 03/23/21 11 of 11 PageID #: 172




clear that the plaintiff will be unable to rebut each of the performance issues listed in her 90-day

review, which she is required to do to show pretext. Wallace, 271 F.3d at 220; see also Fairchild

v. All Am. Check Cashing, Inc., 815 F.3d 959, 967-68 (5th Cir. 2016) (to defeat a motion for

judgment as a matter of law, a plaintiff “must put forward evidence rebutting each of the

nondiscriminatory reasons the employer articulates”). As the plaintiff has directed the court to

no evidence that the defendants’ reasons for terminating her employment were pretextual, the

court finds that the defendants’ motion for summary judgment is meritorious and should be

granted.

                                            Conclusion

       For the foregoing reasons, the court finds no genuine issue of material fact which would

allow this case to survive summary judgment and proceed to trial. Accordingly, the court finds

that the defendants’ motion for summary judgment is well taken and should be granted. A

separate order in accordance with this opinion shall issue this day.

       This, the 23rd day of March, 2021.



                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 11
